     Case 1:20-cv-01151-AWI-EPG Document 7 Filed 10/02/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISABEL VALDEZ VELA,                                No. 1:20-cv-01151-AWI-EPG
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                         RECOMMENDING PLAINTIFF’S
13            v.                                         AMENDED COMPLAINT BE DISMISSED
14    CITY OF PORTERVILLE, et al.,                       (ECF No. 6)
15                        Defendants.                    FINDINGS AND RECOMMENDATIONS,
                                                         RECOMMENDING DENYING PLAINTIFF’S
16                                                       PETITION FOR GUARDIAN AS MOOT
17                                                       (ECF No. 5)
18                                                       TWENTY-ONE DAY DEADLINE
19

20          Plaintiff Isabel Valdez Vela (“Plaintiff”), proceeding pro se and in forma pauperis, filed

21   the civil rights complaint commencing this action on August 17, 2020. (ECF No. 1). On

22   September 11, 2020, the Court ordered Plaintiff to show cause why the action should not be

23   dismissed as barred by the statute of limitations. (ECF No. 4). On September 30, 2020, Plaintiff

24   filed a first amended complaint, which also discusses statute of limitations issues. (ECF No. 6).

25   On September 21, 2020, Plaintiff filed a “Petition for Guardian.” (ECF No. 5).

26          For the following reasons, the Court recommends dismissing Plaintiff’s amended

27   complaint in part as barred by the statute of limitations and in part for failing to state a claim

28   under federal law. The Court further finds leave to amend would be futile and, as such,
                                                         1
      Case 1:20-cv-01151-AWI-EPG Document 7 Filed 10/02/20 Page 2 of 7

 1   recommends denying leave to amend. Because the Court recommends dismissing without leave to

 2   amend, the Court further recommends denying Plaintiff’s remaining motion as moot.

 3           Plaintiff may file objections to these findings and recommendations within twenty-one

 4   days from the date of service of this order.

 5   I.      SCREENING REQUIREMENT

 6           As Plaintiff is proceeding in forma pauperis, the Court screens Plaintiff’s amended

 7   complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that

 8   may have been paid, the court shall dismiss the case at any time if the court determines that the

 9   action or appeal fails to state a claim upon which relief may be granted.” 28 U.S.C. §

10   1915(e)(2)(B)(ii).

11           A complaint is required to contain “a short and plain statement of the claim showing that

12   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

13   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

14   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

15   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

16   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

17   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

18   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

19   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

20   (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal
21   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

22           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

23   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

24   pro se complaints should continue to be liberally construed after Iqbal).

25   II.     ALLEGATIONS IN THE COMPLAINT

26           Plaintiff’s amended complaint is fifty pages long. The Court summarizes the main aspects
27   of the amended complaint.

28   ///

                                                          2
     Case 1:20-cv-01151-AWI-EPG Document 7 Filed 10/02/20 Page 3 of 7

 1          The underlying actions occurred in the City of Porterville. Plaintiff’s children were

 2   “legally-illegally kidnapped from me by those we are supposed to trust and believe in….

 3   Porterville Police Department.” Plaintiff alleges Detective Harvey Dominguez went to the Motel

 4   6 in August 2015, under the false pretense of having an arrest warrant for Hector V. Gonzalez.

 5   But there was no arrest warrant for Hector Gonzalez.

 6          Plaintiff attaches various documents that she alleges proves no arrest warrant existed:

 7   namely, letters from the Superior Court, County of Tulare, stating that between August 10 and 17,

 8   2015, no warrant existed for Hector Gonzalez, for Plaintiff, or at the Motel 6. She also attaches

 9   various public records requests to various local governmental agencies and individuals.

10          Plaintiff alleges the following federal rights were violated: “FOIA Request[;] Fourth

11   Amendment[;] Deprivation of Rights Under Color of Law[.]”

12   III.   SECTION 1983

13          The Civil Rights Act under which this action was filed provides:

14                  Every person who, under color of any statute, ordinance, regulation,
                    custom, or usage, of any State or Territory or the District of
15                  Columbia, subjects, or causes to be subjected, any citizen of the
                    United States or other person within the jurisdiction thereof to the
16                  deprivation of any rights, privileges, or immunities secured by the
                    Constitution and laws, shall be liable to the party injured in an action
17                  at law, suit in equity, or other proper proceeding for redress....

18   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

19   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490

20   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also

21   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,

22   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

23   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

24          To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under

25   color of state law, and (2) the defendant deprived him of rights secured by the Constitution or

26   federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh

27   v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state

28   law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

                                                        3
     Case 1:20-cv-01151-AWI-EPG Document 7 Filed 10/02/20 Page 4 of 7

 1   does an affirmative act, participates in another's affirmative act, or omits to perform an act which

 2   he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler

 3   II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,

 4   588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an

 5   official sets in motion a ‘series of acts by others which the actor knows or reasonably should

 6   know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183

 7   (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard

 8   ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d

 9   1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

10   2008).

11            Additionally, a plaintiff must demonstrate that each named defendant personally

12   participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must

13   be an actual connection or link between the actions of the defendants and the deprivation alleged

14   to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658,

15   691, 695 (1978).

16   IV.      ANALYSIS OF PLAINTIFF’S CLAIMS

17            A.     Violation of Constitutional Rights

18            Plaintiff alleges constitutional violations that stem from the August 2015 search. “The

19   statute of limitations for section 1983 actions is determined by state law. Section 1983 actions are

20   characterized as personal injury actions for statute of limitations purposes.” Trimble v. City of
21   Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (citations omitted). In addition, federal courts will

22   apply “California’s law regarding tolling, including equitable tolling, except to the extent any of

23   these laws is inconsistent with federal law.” Mills v. City of Covina, 921 F.3d 1161, 1166 (9th

24   Cir. 2019).

25            California provides its statute of limitations in Cal. Civ. P. Code § 335.1. Canatella v. Van

26   De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007). “The current version of that statute, which
27   became effective on January 1, 2003, provides that personal injury actions must be brought within

28   two years after the cause of action arose.” Id. Hence, “California’s two-year statute of limitations

                                                         4
     Case 1:20-cv-01151-AWI-EPG Document 7 Filed 10/02/20 Page 5 of 7

 1   for personal injury actions thus applies to” claims under § 1983. Mills, 921 F.3d at 1166 (applying

 2   two-year statute of limitations to plaintiff’s “§ 1983 claims for unlawful stop and detention, false

 3   arrest, false imprisonment, failure to screen and hire properly, failure to train properly, and failure

 4   to supervise and discipline”).

 5           Although California state law “determines the length of the limitations period, federal law

 6   determines when a civil rights claim accrues.” Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir.

 7   2001). Under federal law, “a claim accrues when the plaintiff knows or has reason to know of the

 8   injury which is the basis of the action.” Id.

 9           Plaintiff’s stated constitutional claims are violations of the Fourth Amendment. Any

10   alleged violations occurred in August 2015, when the search occurred at the Motel 6. Thus, the

11   statute of limitations for such violations ended two years later—sometime in August 2017.

12   Plaintiff filed her amended complaint on August 17, 2020, which is approximately three years

13   after the statute of limitations expired with respect to her Fourth Amendment claim. Therefore,

14   Plaintiff’s Fourth Amendment claim is barred by the statute of limitations.

15           Before Plaintiff filed her amended complaint, the Court entered an order for Plaintiff to

16   show cause why her complaint should not be dismissed as being barred under the statute of

17   limitations. (ECF No. 4). The Court explained the relevant law, including the law concerning

18   tolling. (Id. at 1-3). Plaintiff did not directly respond to the order to show cause. Instead, Plaintiff

19   filed an amended complaint, which addresses the statute of limitations: “Though the courts feel it

20   is time barred being the detainment occured [sic] in 2015, the actual denial in writing occurred in
21   2019 by Ron Moore,” and “PLEASE TAKE NOTE OF ALL RECENT DATES & ATTEMPTS.”

22   (ECF No. 6 at 10, 11). Plaintiff also states that “Every defendant . . . use[d] their power, authority

23   and knowledge of the time barr [sic] in place to bring intentional harm on its people.” (Id. at 11).

24           The recent dates and attempts to which Plaintiff refers appear to be concerning her public

25   records requests, discussed separately below. (See, e.g., ECF No. 6 at 13) (request dated March

26   14, 2020). However, the dates of these requests do not provide a basis for tolling or otherwise
27   proceeding with respect to her section 1983 claim notwithstanding the statute of limitations.

28   Plaintiff does not allege she was unaware of the searches earlier or is otherwise entitled to tolling

                                                          5
         Case 1:20-cv-01151-AWI-EPG Document 7 Filed 10/02/20 Page 6 of 7

 1   of the statute of limitations. Indeed, Plaintiff has alleged that she did not receive the records she

 2   requests. Thus, her response does not provide a reason to proceed with her amended complaint,

 3   notwithstanding the statute of limitations. According, the Court recommends dismissing the

 4   section 1983 action as time-barred under the statute of limitations.

 5               B.     Public Records Claims

 6               Plaintiff alleges Defendants violated the Freedom of Information Act (“FOIA”), which is

 7   codified at 5 U.S.C. § 552(a). The Freedom of Information Act applies only to federal agencies.

 8   See 5 U.S.C. § 551(1) (defining agency to include “each authority of the Government of the

 9   United States”); Kerr v. U.S. Dist. Court for N. Dist. of Cal., 511 F.2d 192, 197 (9th Cir. 1975)

10   (FOIA does not apply to California agencies); Provost v. City of Sanger, No. 1:14-CV-001329-

11   AWI-SK, 2014 WL 5485902, at *2 (E.D. Cal. Oct. 29, 2014), report and recommendation

12   adopted, 2015 WL 12681671 (E.D. Cal. Jan. 7, 2015) (“Put simply, the FOIA applies only to

13   agencies of the United States—it is not applicable to state agencies like the City of Sanger.”).

14   Plaintiff has not alleged that a federal agency failed to abide by FOIA. Rather, her claims appear

15   to be against state or local agencies. As such, Plaintiff fails to state a claim under FOIA. See

16   Renard v. San Diego Unified Port Dist., No. 06-CV-2665 H (BLM), 2007 WL 9724154, at *6

17   (S.D. Cal. Aug. 21, 2007) (“Here, however, Plaintiff brings FOIA claims against local

18   government bodies and local government employees. Accordingly, Plaintiff’s FOIA claims

19   fail.”).1

20   V.          PETITION FOR GUARDIAN
21               Plaintiff also filed a “Petition for Guardian.” (ECF No. 5). In the filing, Plaintiff “and her

22   husband Omar Vela Jr. respectfully present this petition to be granted in absentia to stand as

23   guardians ad litem and Guardians AD Litem of the minor children presented in this petition.” (Id.

24   at 1). Plaintiff requests “the court[] grant full legal and physical custody to the petitioners in good

25   faith showing and stating that the initial removal of children was an act of treason and a violation

26   of Civil Rights . . . .” (Id.) Plaintiff attaches a proposed order to the motion. The proposed order
27
     1
       Any claim under analogous state laws, which Plaintiff did not plead, is outside this federal court’s jurisdiction in
28   light of the recommendation of dismissal of all other claims.


                                                                  6
     Case 1:20-cv-01151-AWI-EPG Document 7 Filed 10/02/20 Page 7 of 7

 1   states, inter alia, that “[t]he Court … [d]oes hereby ORDER that Isabel and Omar Vela Jr.

 2   petitioners for guardianship of the minor children be awarded full legal and physical custody of

 3   the minor children named above.” (Id. at 2). Because the Court recommends dismissing the

 4   amended complaint for the reasons above, the Court also recommends denying the Petition for

 5   Guardian as moot.

 6   VI.      FINDINGS AND RECOMMENDATIONS

 7            The Court has screened Plaintiff’s amended complaint and finds that Plaintiff’s section

 8   1983 claim is barred by the statute of limitations and that Plaintiff’s FOIA claim fails to state a

 9   claim. Because those defects cannot be cured, the Court recommends dismissing this action

10   without leave to amend and denying Plaintiff’s Petition for Guardian as moot.

11            Accordingly, the Court RECOMMENDS that:

12                  1. The Amended Complaint be DISMISSED, WITH PREJUDICE;

13                  2. Plaintiff’s Petition for Guardian (ECF No. 5) be DENIED, AS MOOT; and

14                  3. The Clerk of Court be directed to close this case.

15            These findings and recommendations are submitted to the district judge assigned to the

16   case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one (21) days after

17   being served with these findings and recommendations, Plaintiff may file written objections with

18   the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

19   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

20   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
21   2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24         Dated:     October 2, 2020                            /s/
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27

28

                                                         7
